Citation Nr: 1745650	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

Service connection for gastroesophageal reflux disease was granted in a May 2017 rating decision.  Thus, this issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the Veteran's claim for entitlement to service connection for bilateral jungle rot, the in-service treatment records are absent of any complaints, treatment, or diagnosis for such disability.  Both the March 1970 Report of Medical History and Report of Medical Examination do not indicate any complaints, symptoms, or diagnosis of a foot disorder.

However, the Veteran stated during the course of post-service treatment that he experienced symptoms of jungle rot in his feet since his military service.  The Veteran was subsequently diagnosed with tinea pedis.  According to the June 2016 treatment record from his private dermatologist at University Physicians, it was noted that the Veteran's tinea pedis "could have come from a locker room or a time in [the] military."

The Veteran's representative argued that based on this speculative opinion, a remand was needed for "an updated VA examination which addresses the contended etiology of the claimed disability."  Based on the Veteran's lay statement, a current diagnosis, and the June 2016 statement from the Veteran's private dermatologist, the Board finds that a remand is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination by a suitably qualified examiner to determine the etiology of his claimed bilateral jungle rot, diagnosed as tinea pedis.

The VA examiner must clarify the diagnosis and must determine whether it is at least as likely as not (50 percent or greater probability) that any such disorder is etiologically related to any incidents of the Veteran's period of active service or otherwise related thereto.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the VA examiner should be performed and the results reported in detail.  The VA examiner should obtain a complete and detailed lay history from the Veteran.  The VA examiner is also asked to review and comment on the Veteran's in-service medical treatment records and any post-service treatment when formulating an opinion, namely the June 2016 treatment record from his private dermatologist at University Physicians.  A complete rationale for any opinions expressed should be provided.  The claims folder must be available for review by the VA examiner in conjunction with the examination and this fact should be acknowledged in the report.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the Veteran's claim, considering all applicable law and regulations.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

